tcmemo_2013_104 united_states tax_court ronald ramdas petitioner v commissioner of internal revenue respondent docket no 8854-11l filed date in response to r’s notice of a proposed levy p’s request for a collection_due_process cdp hearing under sec_6330 for his income_tax requested abatement of penalty and stated that he wanted a collection alternative--an offer-in-compromise oic or an installment_agreement ia at the cdp hearing before r’s office of appeals appeals p submitted a financial statement on form 433-a collection information statement for wage earners and self-employed individuals and an oic concerning his income_tax liabilities p did not raise the abatement of penalty issue during the cdp hearing or submit a proposed plan for an ia to evaluate p’s oic appeals requested documentation concerning p’s assets and income p was given several extensions of deadlines to provide this additional documentation but he never fully complied with appeals’ request nonetheless on the basis of the financial information provided appeals determined p could fully pay his liabilities appeals determined to reject p’s oic and proceed with the proposed levy to collect p’s unpaid liability p filed a petition in this court and r moved for summary_judgment held appeals did not abuse its discretion in rejecting p’s oic and determining to proceed with the proposed levy because p failed to produce all the requested documentation about his assets and income held further appeals did not abuse its discretion in rejecting p’s oic when appeals determined that p could fully pay his liabilities held further appeals did not abuse its discretion in not considering the abatement of penalty issue when p did not raise it at the cdp hearing held further appeals did not abuse its discretion in not considering an ia when p proposed none suzanne a ascher for petitioner marissa j savit for respondent memorandum opinion gustafson judge this is a collection_due_process cdp appeal pursuant to sec_6330 in which petitioner ronald ramdas asks this court to unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as in effect at all relevant times codified in u s c and referred to continued review the determination by the office of appeals appeals of the internal_revenue_service irs to deny mr ramdas’s request for a collection alternative and to proceed with a levy to collect his unpaid federal_income_tax for tax_year the issue is whether appeals abused its discretion in making that determination respondent the commissioner of the internal_revenue_service moved for summary_judgment pursuant to rule and mr ramdas filed an opposition we hold that appeals did not abuse its discretion in rejecting mr ramdas’s offer-in-compromise oic and determining to proceed with the proposed levy we will therefore grant the commissioner’s motion background the commissioner’s motion establishes the following facts which mr ramdas does not dispute mr ramdas’s liability mr ramdas filed a federal_income_tax return for tax_year reporting an income_tax_liability of dollar_figure and tax withheld of dollar_figure and requesting a refund of dollar_figure the irs assessed the amount of tax_shown_on_the_return and issued a refund in the requested amount of dollar_figure continued herein as the code and all rule references are to the tax_court rules_of_practice and procedure the irs subsequently audited mr ramdas’s return and determined a deficiency in his income_tax plus an accuracy-related_penalty under sec_6662 mr ramdas does not dispute that the irs issued a notice_of_deficiency to him or that he received it but he did not petition this court for redetermination of the proposed deficiency as a result on date the irs assessed for tax_year a tax_deficiency of dollar_figure an accuracy-related_penalty of dollar_figure and interest of dollar_figure notice_and_demand for payment was sent to mr ramdas but he failed to pay in full the assessed amounts the irs’s proposed levy on date the irs issued to mr ramdas a final notice_of_intent_to_levy and notice of your right to a hearing mr ramdas’s unpaid balance for tax_year with accruals for interest and additions for the late payment of tax was dollar_figure at that time mr ramdas thereafter submitted a timely form request for a collection_due_process or equivalent_hearing which was also signed by his attorney on that form mr ramdas checked the boxes to indicate a desire for both an installment_agreement ia and an oic in addition he checked the box marked other and in the corresponding space for the reason for which he requested a hearing he stated taxpayer requests a cdp hearing as a levy would be a hardship a burden taxpayer requests a collection alternative ie oic i a etc further taxpayer requests penalty abatement as he believes he has reasonable_cause for abatement of penalties cdp hearing on date appeals sent to mr ramdas a letter scheduling his cdp hearing to be conducted as a telephone hearing on date and stating that in order for appeals to consider alternative collection methods mr ramdas must provide within days ie by date a completed form 433-a collection information statement for wage earners and self-employed individuals ie a financial statement with the required attachments and a completed form_656 offer_in_compromise with all applicable fees and schedules in addition appeals informed mr ramdas that he could not challenge the underlying liability at issue because he had a prior opportunity to do so when he was issued the notice_of_deficiency mr ramdas failed to provide the requested documentation to appeals by the date deadline instead on date ie one day before the scheduled telephone cdp hearing mr ramdas’s attorney requested that mr ramdas’s cdp hearing be held as a face-to-face hearing instead the irs agreed and the case was transferred to the new york appeals_office on date an appeals officer in the new york appeals_office issued a letter to mr ramdas and his attorney scheduling his face-to-face cdp hearing for date the date letter stated that mr ramdas should provide all pertinent information within days--ie by date specifically appeals’ letter stated that in order for the irs to consider a collection alternative mr ramdas must provide the following a completed collection information statement form 433-a for individuals and or form 433-b for businesses proof of income earned for the last months proof of expenses for the last months bank statements for the last months life_insurance_policy - type conditions for borrowing or cancellation current loan and cash_value retirement accounts ira k brokerage securities or other investment accounts statements for the last years documentation regarding all real_property own ed or interest in for the last years - description of the property number of rooms baths basement etc value of the asset purchase date loan balance monthly payment latest real_estate tax statement and deed motor_vehicle boats etc for the last years - description of the asset number of miles value of the asset purchase date loan balance monthly payment documentation of accounts and or other assets held in your name or in sic which you have control_over medical documentation pertaining to taxpayer’s or dependents sic health that affects the taxpayer’s ability to satisfy the liability a statement regarding taxpayer’s educational background employment form_433 b - collection information statement for business-- for any business taxpayer has an interest in or owns documentation to include but not limited to account receivables payables cash_flow bank statements for the last months documentation of assets held in company or the taxpayer officers name and the last years of the business income_tax return including all k-1 schedules attachments etc mr ramdas failed to provide any of the requested documentation by the date deadline instead sometime between february and mr ramdas’s attorney left a telephone message for the appeals officer requesting because of a scheduling conflict that the face-to-face cdp hearing be rescheduled for a later date on date the appeals officer spoke with mr ramdas’s attorney and rescheduled his cdp hearing for date the appeals officer stated that all documents mr ramdas wished to be considered were due by date it is unclear from the record whether mr ramdas submitted any of the requested information by the february deadline on date the appeals officer held a face-to-face cdp hearing with mr ramdas’s attorney during the cdp hearing mr ramdas’s attorney submitted an oic that covered mr ramdas’s income_tax liabilities not only for the tax_year at issue here but also for tax years and by that oic mr ramdas proposed to compromise his unpaid tax_liabilities for tax years through which at that time totaled approximately dollar_figure by2 paying a total of about of his liability--ie dollar_figure--by paying dollar_figure immediately as a downpayment and paying the remaining dollar_figure within five months along with the oic mr ramdas submitted the required dollar_figure in date the irs totaled mr ramdas’s liabilities as follows tax period unpaid liability dollar_figure dollar_figure dollar_figure dollar_figure mr ramdas’s petition states that appeals made a determination as to through however the irs’s notice_of_determination at issue in this case involves mr ramdas’s liability for only one year--2005--and this court lacks continued application fee and a dollar_figure downpayment as well as a form 433-a with some backup documentation after reviewing the form 433-a the appeals officer questioned mr ramdas’s attorney about several properties mr ramdas owned including some that were not disclosed on the form 433-a his attorney indicated that the mortgage loans securing most of mr ramdas’s properties had been or were being foreclosed upon the appeals officer also inquired whether mr ramdas was current in paying his estimated_tax liabilities his attorney advised that mr ramdas would not be making such payments at the face-to-face hearing mr ramdas’s attorney did not raise either the issue of abating the penalty or the possibility of an ia continued jurisdiction to review collection of the liabilities for the years not included in the notice_of_determination see sullivan v commissioner tcmemo_2009_4 however the oic that mr ramdas submitted in his cdp hearing did address his liabilities for four years--2005 through in determining whether the rejection of the oic and the collection of the liability for the year included in the notice_of_determination is appropriate this court is authorized and the appeals officer was required to consider any relevant issue including offers of collection alternatives sec_6330 d therefore in evaluating the appeals officer’s exercise of discretion in rejecting the oic we take into account all the liabilities that were proposed to be compromised even though we do not have jurisdiction to review the collection of all those liabilities see eg 123_tc_1 reviewing an oic that covers income_tax liabilities for tax years that are both within and outside of this court's jurisdiction aff’d 412_f3d_819 7th cir at the close of the date face-to-face meeting the appeals officer asked mr ramdas’s attorney to provide additional documentation showing which properties had mortgage loans that were being foreclosed upon as well as any appraisals and outstanding loan information for the properties the appeals officer also asked mr ramdas’s attorney to provide additional documentation regarding mr ramdas’s pensions and retirement accounts and regarding four vehicles mr ramdas owned or leased including a acura that appeared on mr ramdas’s credit report but that he had not reported as an asset on his form 433-a mr ramdas was given until date to provide this supplemental documentation appeals’ consideration of the oic immediately following the date face-to-face meeting appeals sent mr ramdas’s oic to the irs’s brookhaven centralized offer_in_compromise unit oic unit for consideration the oic unit processed mr ramdas’s oic and calculated his reasonable collection potential rcp by constructing an income and expense table and an assets and equity table both based primarily on the information reported in mr ramdas’s form 433-a in so doing the irs determined that mr ramdas had dollar_figure available from the equity in his assets dollar_figure from cash on hand dollar_figure from a checking account4 dollar_figure from a savings account dollar_figure from the cash_value of a life_insurance_policy dollar_figure from equity in real_estate 116th street dollar_figure from equity in real_estate 113th street dollar_figure from equity in a nissan maxima6 in addition the irs determined that mr ramdas had monthly income of dollar_figure and necessary monthly expenses of dollar_figure thereby leaving net monthly income of dollar_figure available to satisfy his outstanding tax obligations projecting this monthly this amount is slightly lower than the dollar_figure mr ramdas reported on his form 433-a the oic unit used the lowest balance shown on the account statements submitted with the oic as this works in mr ramdas’s favor we accept the lower number the oic unit limited its date equity analysis to two properties mr ramdas owned--107-12 113th street and 116th street because mr ramdas had not yet provided any information regarding his properties the oic unit used public records and recent comparable sales to determine the values of these properties and any equity that might exist mr ramdas reported a fair_market_value of dollar_figure on his form 433-a the oic unit discounted the asset to of that value to obtain the quick-sale value for purposes of determining mr ramdas’s equity in the car for convenience we have rounded the amounts of mr ramdas’s income and expenses to the nearest dollar income over the next months ie the remaining collection_period the irs determined that mr ramdas had dollar_figure--dollar_figure time sec_120 months--in future income potential available to pay his federal_income_tax liabilities as a result on date the oic unit determined that mr ramdas could fully pay his outstanding tax liabilities--ie a total of dollar_figure for tax years through 2008--and it recommended that mr ramdas’s oic be rejected by letter dated date mr ramdas and his attorney were informed of the recommendation by the oic unit that his oic should be rejected second meeting after receiving the date recommendation that mr ramdas’s oic be rejected mr ramdas’s attorney met with the appeals officer again in date to discuss the oic at the conclusion of the meeting the appeals officer again requested that mr ramdas provide the additional information that the appeals officer had requested at the conclusion of the first meeting appeals gave a deadline of date there is no evidence that at this second face-to- face meeting mr ramdas’s attorney raised or discussed the penalty abatement issue or the possibility of an ia additional information provided attached as exhibit a to mr ramdas’s date filing in this case is a letter dated date by which mr ramdas’s attorney alleges she provided some of the requested information to the appeals officer the irs’s records do not reflect that it received this letter but for purposes of this motion we will assume in mr ramdas’s favor that the information in this letter was provided to the appeals officer before the date deadline in the date letter mr ramdas’s attorney asserted that the mortgage loans for four properties had already been foreclosed upon that the loans for four properties were currently in foreclosure or were about to be and that the loans for four properties were in good standing for each property mr ramdas’s attorney provided some basic information--eg address date of purchase purchase_price foreclosure date if applicable estimated fair_market_value loan balance and payment status ie default or current and amount of monthly payment--but not all information was provided for each in addition attached to the letter were seven pages of various court documents allegedly relating to some of the properties with foreclosed loans but on those papers the the two properties used in the oic unit’s date equity analysis were listed in mr ramdas’s attorney’s date letter as p roperties in good standing identity of the property is given only by handwritten additions and for the most part it is therefore unclear which property is the subject of each paper moreover the date letter included no other corroborating evidence of anything asserted in the letter--eg copies of deeds showing ownership appraisal reports or property_tax statements showing estimated fair_market_value or deeds of trust loan payoff statements or monthly bills to show outstanding encumbrances furthermore the date letter does not address the appeals officer’s request for additional documentation regarding mr ramdas’s pensions retirement accounts and vehicles notice_of_determination on date--ie nine months after the oic unit recommended rejecting the oic and six months after the latest deadline date for mr ramdas to provide additional information to appeals--appeals issued to mr ramdas a notice_of_determination concerning collection action s under sec_6320 and or which rejected his oic and determined to proceed with the proposed levy to collect his unpaid liability for in the attachment to the notice_of_determination the appeals officer stated that he had verified that the requirements of applicable law or administrative procedures have been met and addressed as follows the issues mr ramdas raised issues raised by the taxpayer challenges to the existence or amount of the liability you challenge the existence or the amount of the tax_liability on your cdp hearing request form form the liability is based on an audit conducted on your income_tax return the additional tax_liability per the audit was dollar_figure with interest of dollar_figure and penalty for sic dollar_figure on your form you request penalty abatement you wrote that abatement was warranted under reasonable_cause during the appeal process you were given sufficient opportunity to present your position however no information was supplied collection alternatives offered by the taxpayer you submitted an offer_in_compromise oic as an alternative to the proposed collection action your offer was submitted under doubt as to collectability sic datc and effective tax_administration eta the offer was to pay dollar_figure you submitted the dollar_figure with the balance dollar_figure payable in five months on the form_656 offer_in_compromise you indicated there was doubt to collectibility as there are insufficient income and assets to full pay the irs you further state that if the service disagreed with datc then the offer should be reviewed under eta as requiring full payment would be a hardship citing economic hardship losing real_property to foreclosure was you r reason for requesting eta i reviewed the documents you supplied it was incomplete regarding all of the properties in your name you were asked to supply the additional information sufficient time was given to supply such documents but was never received therefore i was unable to evaluate the offer other issues raised by the taxpayer you raised no other issues balancing of need for efficient collection with taxpayer concern that the collection action be no more intrusive than necessary i balanced the competing interests in finding the proposed levy is appropriate on your request for a cdp hearing you offered a collection alternative in the form of an offer-in-compromise oic however your proposed collection alternative was not accepted for the following reasons - additional documentation regarding real_estate property - based on the limited information received you have the ability to full pay your liability - no evidence of hardship because i am unable to process your collection alternative the proposed levy balances the need for efficient collection with your concern that any collection action be no more intrusive than necessary permitting the proposed levy balance s the need for efficient collection with your concern that any collection action be no more intrusive than necessary proceedings in this court mr ramdas timely filed a petition in this court on date challenging the determination by appeals the petition alleges that appeals erred in stating that mr ramdas had not supplied adequate information during the cdp hearing denying mr ramdas a collection alternative whether an oic or an ia denying mr ramdas an abatement of penalties and stating that mr ramdas raised no other issues in addition the petition complains that appeals improperly closed his case and issued the notice_of_determination and states that mr ramdas reserves the right to contest any other statements in the notice_of_determination at issue on date the commissioner moved for summary_judgment in that motion the commissioner asserts that appeals did not abuse its discretion by rejecting mr ramdas’s oic after determining he could fully pay his tax_liabilities in addition the commissioner maintains that mr ramdas’s attorney failed to raise or discuss the issue of penalty abatement or the possibility of an ia at the face-to- face cdp hearing as a result the commissioner contends that appeals did not abuse its discretion in sustaining the proposed levy against mr ramdas on date and date mr ramdas made filings opposing the commissioner’s motion i general legal principles a summary_judgment discussion under rule the tax court’s analog to rule of the federal rules of civil procedure the court may grant summary_judgment where there is no genuine dispute of any material fact and a decision may be rendered as a matter of law the moving party here the commissioner bears the burden of showing that no genuine dispute of material fact exists and the court will view any factual material and inferences in the light most favorable to the nonmoving party 85_tc_812 cf 477_us_242 same standard under fed r civ p the opposing party is to be afforded the benefit of all reasonable doubt and any inference to be drawn from the underlying facts contained in the record must be viewed in a light most favorable to the party opposing the motion for summary_judgment 78_tc_412 however rule d imposes a duty on a party resisting summary_judgment here mr ramdas and provides when a motion for summary_judgment is made and supported as provided in this rule an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but such party’s response by affidavits or as otherwise provided in this rule must set forth specific facts showing that there is a genuine issue for trial emphasis added in compliance with rule b the commissioner made and supported a showing of the facts of the case and it was incumbent on mr ramdas to set forth specific facts supported by affidavits or otherwise to contradict the commissioner’s showing mr ramdas opposed the commissioner’s motion but did not dispute the facts we rely on here on the facts shown by the commissioner and not disputed by mr ramdas the commissioner is entitled to summary_judgment b collection review procedure in general if a taxpayer fails to pay any federal_income_tax liability after notice_and_demand sec_6331 authorizes the irs to collect the tax by levy on the taxpayer’s property however congress has added to chapter of the code certain provisions in subchapter_c part i and in subchapter_d part i as due process for collections and those provisions must be complied with before the irs can proceed with a levy the irs must first issue a final notice_of_intent_to_levy and notify the taxpayer of the right to an administrative hearing before appeals sec_6330 and b after receiving such a notice the taxpayer may request an administrative hearing before appeals sec_6320 b administrative review is carried out by way of a hearing before appeals pursuant to sec_6330 and c and if the taxpayer is dissatisfied with the outcome there he can appeal that determination to the tax_court under sec_6330 as mr ramdas has done agency-level review in levy cases at the cdp hearing the appeals officer must make a determination whether the proposed collection action may proceed in the case of a notice_of_levy the procedures for the agency-level cdp hearing before appeals are set forth in sec_6330 the appeals officer is required to take into consideration several things first the appeals officer must verify that the requirements of any applicable law and administrative procedure have been met by irs personnel see sec_6330 the attachment to the notice_of_determination set forth the appeals officer’s compliance with these requirements and mr ramdas made no challenge as to verification in his petition or in his response to the motion for summary_judgment so no verification issues under sec_6330 are at issue second the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including challenges to the appropriateness of the collection action and offers of collection alternatives sec_6330 some of mr ramdas’s contentions pertain to collection alternatives ie an oic and an ia which we will discuss below additionally the taxpayer may contest the existence and amount of the underlying tax_liability but only if he did not receive a notice_of_deficiency or otherwise have a prior opportunity to dispute the tax_liability sec_6330 in his request for a cdp hearing mr ramdas stated that taxpayer requests penalty abatement as he believes he has reasonable_cause for abatement of penalties we construe this as a challenge to underlying liability for the penalty which we will address below finally the appeals officer must determine whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 the notice_of_determination found that permitting the proposed levy balance s the need for efficient collection with mr ramdas’s concern that any collection action be no more intrusive than necessary but mr ramdas’s request for a cdp hearing argued that the levy would be a hardship and a burden and we consider that argument to be an assertion of undue intrusiveness tax_court review when appeals issues its determination the taxpayer may appeal such determination to the tax_court pursuant to sec_6330 as mr ramdas has done in a case not like this one in which the underlying liability is properly at issue we review the determination of appeals de novo 114_tc_176 but as to issues other than the underlying liability we review the determination for abuse_of_discretion that is we decide whether the determination was arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir ii mr ramdas’s contentions a the irs’s non-acceptance of mr ramdas’s oic mr ramdas submitted to the irs an oic by which he proposed to compromise his federal_income_tax liabilities for tax years through for dollar_figure as of date when the irs evaluated mr ramdas’s offer his outstanding balance for those years was dollar_figure after consideration by the oic unit appeals rejected mr ramdas’s oic for several reasons mr ramdas did not furnish all of the requested information necessary for the irs to properly evaluate his offer on the basis of the information provided the irs determined that mr ramdas could fully pay his outstanding tax_liabilities and mr ramdas made no showing of hardship to warrant an oic based on effective tax_administration mr ramdas disputes these determinations so we will address each in turn in doing so we note that sec_7122 authorizes compromise of a taxpayer’s federal_income_tax liability ‘the decision to entertain accept or reject an offer_in_compromise is squarely within the discretion of the appeals officer and the irs in general ’ gregg v commissioner tcmemo_2009_19 quoting 454_f3d_688 7th cir consequently in reviewing this determination we do not substitute our judgment for that of appeals and decide whether in our opinion mr ramdas’s oic should have been accepted see 112_tc_19 keller v commissioner tcmemo_2006_166 aff’d in part 568_f3d_710 9th cir instead we review appeals’ determination for abuse_of_discretion failure to supply information mr ramdas’s attorney submitted his form 433-a with some supporting documentation at the cdp hearing after reviewing the financial statement with mr ramdas’s attorney the appeals officer requested that mr ramdas provide additional information related to his income and assets in particular the appeals officer requested more detailed information about each property mr ramdas owned his pensions and retirement accounts and his vehicles mr ramdas contends that he submitted the additional information by letter dated date although the irs’s record does not show receipt of that information we assume in mr ramdas’s favor for purposes of the commissioner’s motion for summary_judgment that the information was provided as alleged in mr ramdas’s response to that motion however that date information was haphazard and incomplete as to his real_estate and as to his pensions retirement account and vehicles the date letter is silent and mr ramdas does not allege and our record does not show that he ever provided any additional information as a result we must conclude that mr ramdas failed to provide adequate financial information to enable the appeals officer to determine his financial situation for purposes of evaluating an oic doubt as to collectibility exists where the taxpayer’s assets and income are less than the full amount of the liability sec_301_7122-1 proced admin regs because mr ramdas failed to submit much of the requested supplemental information he failed to provide the appeals officer with all of the financial information necessary to fully evaluate mr ramdas’s ability to pay his tax_liabilities for that reason even if for no other the appeals officer did not abuse his discretion in rejecting any collection alternative based on doubt as to collectibility see eg kansky v commissioner tcmemo_2007_40 criner v commissioner tcmemo_2003_328 ability to fully pay the liabilities the irs determined on the basis of the incomplete financial information that mr ramdas did supply that he could fully pay his outstanding tax_liabilities for that independent reason mr ramdas’s oic was rejected under the commissioner’s administrative procedures an oic based on doubt as to collectibility will be acceptable only if it reflects the taxpayer’s rcp revproc_2003_71 sec_4 2003_2_cb_517 rcp is generally calculated by multiplying a taxpayer’s monthly income available to pay taxes by the number of months remaining in the statutory period for collection see sec_6502 and adding to that product the realizable net equity in the taxpayer’s assets an appeals officer does not abuse his discretion when he rejects an oic because the taxpayer’s ability to pay is greater than the amount he proposes to pay under the compromise proposal see 447_f3d_706 9th cir aff’g tcmemo_2004_13 thus the question is whether mr ramdas’s proposed oic of dollar_figure was less than his rcp thereby warranting its rejection when the irs determines whether an oic is acceptable a taxpayer’s rcp is determined in part using published guidelines that establish national and local allowances for necessary living_expenses and income and assets in excess of those needed for necessary living_expenses are treated as available to satisfy federal_income_tax liabilities see internal_revenue_manual irm pt date in calculating mr ramdas’s rcp the irs determined that he had dollar_figure available from the equity in his assets as well as dollar_figure in future income potential from which to pay his outstanding income_tax liabilities on the basis of the foregoing the irs calculated mr ramdas’s rcp to be dollar_figure as a result the irs determined that mr ramdas could fully pay his outstanding tax_liabilities and it therefore rejected his oic although some of the irs’s calculations are doubtful as we will explain below we find that the irs’s overall conclusion cannot be criticized--ie that mr ramdas could fully pay his outstanding liabilities a equity in assets of the assets used by the oic unit to determine mr ramdas’s ability to pay all but one--the supposed dollar_figure in equity available to mr ramdas from the 116th street property--were self-reported by mr ramdas on his form 433-a as a result we will address only the irs’s determination regarding the available equity in that property to determine mr ramdas’s net realizable equity available from the 116th street property the oic unit started with a fair_market_value of dollar_figure which it obtained from a comparable sales analysis since mr ramdas owned this property jointly with his wife the oic unit discounted the value to ie one-half of the usual quick sale value then the oic unit further reduced this value by one- half of a dollar_figure encumbrance on the property in doing so the oic unit determined that mr ramdas’s share of the net realizable equity in the 116th street property was dollar_figure however the encumbrance of dollar_figure that the oic unit used in its analysis was apparently incorrect the administrative record shows that a dollar_figure mortgage loan existed as of date however the record also reflects that the mortgage loan was refinanced twice in resulting in higher loan amounts each time--dollar_figure on date and dollar_figure on date assuming the facts most favorable to mr ramdas we in the date letter mr ramdas’s attorney estimates the fair_market_value of the 116th street property to be dollar_figure--ie dollar_figure less than the oic unit’s estimate however since mr ramdas gave no basis for his estimate eg comparables appraisal etc the oic unit did not abuse its discretion in using its higher figure assume that in date the encumbrance on the house was still dollar_figure ie more than its fair_market_value as a result we conclude that he had no equity in the 116th street property available to satisfy his income_tax liabilities we therefore assume for purposes of the irs’s motion that the rcp from mr ramdas’s assets was dollar_figure as mr ramdas reported on his form 433-a instead of the dollar_figure that the irs determined however the error was harmless in the context of determining mr ramdas’s rcp as we now show b future income potential mr ramdas listed his monthly income as dollar_figure on his form 433-a at page and listed eight monthly expenses totaling dollar_figure ostensibly leaving him with zero to pay toward his income_tax liabilities the oic unit however determined that he had monthly disposable income of dollar_figure neither in his petition nor in his opposition to the motion for summary_judgment did mr ramdas dispute the oic unit’s determination of his disposable income but we nevertheless review the issue briefly the oic unit’s income and expense figures differed from mr ramdas’s in some respects to his advantage but overall to his disadvantage and both are set out here monthly income monthly expenses food clothing misc housing utils transportation-- ownership cost transportation-- operating cost out-of-pocket health care taxes life_insurance union dues student_loan mr ramdas oic unit dollar_figure dollar_figure dollar_figure big_number dollar_figure big_number big_number -0- big_number -0- -0- total expenses big_number big_number monthly disposable income big_number big_number the earnings statements from mr ramdas’s job which were submitted with his form 433-a showed mr ramdas’s total wages in to be dollar_figure this would indicate mr ramdas’s monthly income in that year was dollar_figure on his form 433-a mr ramdas predicted that he would have a decrease in income because in the future he would have less overtime opportunities this may be the reason that the oic unit used a lesser monthly income amount dollar_figure and we see no basis for criticizing that figure as is evident above for several of the claimed expenses the oic unit arrived at different numbers and we consider those for which the oic unit’s amount was less than mr ramdas’s housing and utilities the oic unit consulted local standards to reduce mr ramdas’s housing and utility expenses from dollar_figure per month to dollar_figure and then prorated the dollar_figure to account for hi sec_81 share of the household_income ie of dollar_figure to arrive at the dollar_figure allowed see irm pt date generally we have found no abuse_of_discretion when an appeals officer has used the local standard allowances for housing and utilities rather than the taxpayer’s actual expenses see eg mcdonough v commissioner tcmemo_2006_234 aff’d in part sub nom 568_f3d_710 9th cir and we have sustained the use of the national and local allowances as guidelines for basic monthly living_expenses in sec_7122 requires the secretary to prescribe guidelines for evaluating offers-in-compromise and to develop and publish schedules of national and local allowances designed to provide that taxpayers entering into a compromise have an adequate means to provide for basic living_expenses pursuant to internal_revenue_manual pt date a taxpayer will be allowed to claim shared household expenses based only on his proportionate share of the total household_income the information that mr ramdas and his wife supplied showed that mr ramdas’s income constituted of the total household_income evaluating the adequacy of proposed installment agreements and offers-in-compromise see eg 124_tc_165 aff’d 454_f3d_782 8th cir fernandez v commissioner tcmemo_2008_ vehicle ownership costs mr ramdas claimed dollar_figure as his monthly vehicle ownership cost but he provided information to appeals showing that he had a monthly lease payment of only dollar_figure because he did not substantiate any additional ownership costs the oic unit allowed only the amount of his actual lease payment this was not an abuse_of_discretion out-of-pocket health care cost mr ramdas claimed dollar_figure as his monthly out-of-pocket medical_care expenses but he did not substantiate to appeals any such expenses as a result the oic unit allowed him the national standard of dollar_figure per person ie dollar_figure for a two-person household then prorated the dollar_figure to account for hi sec_81 share of the household_income yielding an allowed expense of dollar_figure ie of dollar_figure this adjustment was not an abuse_of_discretion life_insurance mr ramdas claimed dollar_figure per month as an expense for life_insurance however since his life_insurance_policy had a cash_value appeals considered it to be an investment and not a necessary monthly expense see irm pt date this adjustment was not an abuse_of_discretion student_loan mr ramdas listed a monthly payment of dollar_figure as student_loan but the information he provided to appeals seemed to indicate that he was not currently paying his student_loan debt as a result appeals determined not to allow it as a monthly expense see id pt this adjustment was not an abuse_of_discretion on the basis of these determinations the appeals officer reckoned that the difference between the allowable amounts of his expenses totaling dollar_figure and his monthly income dollar_figure represented the money mr ramdas had above his basic living_expenses which was available to pay taxes--to wit dollar_figure per month of disposable income then in accordance with irm pt date the appeals officer calculated mr ramdas’s future income potential by projecting that available monthly income over the remaining collection_period ie approximately months --dollar_figure time sec_120 months--to yield future income potential of approximately dollar_figure we find no material flaws with the oic unit’s analysis of mr ramdas’s future income potential and mr ramdas has not alleged any specific defects even if in order to construe the facts most favorably to mr ramdas for purposes of this motion we were to find that the oic unit overstated mr ramdas’s monthly income amount the oic unit’s ultimate conclusion cannot be criticized appeals determined mr ramdas’s monthly income to be dollar_figure on the basis of his prior year’s earnings however mr ramdas stated to appeals that he earned dollar_figure per hour that his prior year’s income had included significant overtime and that his income was likely to decrease in the future because his opportunity for overtime work was decreasing if mr ramdas’s future monthly income is computed without overtime on the basis of a standard 40-hour work week his monthly income would have been only dollar_figure not dollar_figure this lower figure corresponds more closely to the dollar_figure monthly income amount that mr ramdas originally reported on his form 433-a if we therefore compute mr ramdas’s monthly disposable income by beginning with the monthly income figure that he listed--dollar_figure--and subtracting his expenses as determined by the oic unit but reduced where appropriate to correspond to his lower income amounts his disposable monthly income is no less than dollar_figure we calculate his income by multiplying his hourly rate dollar_figure by hours per week and by weeks per year yielding annual income of dollar_figure dividing that annual total by yields monthly income of dollar_figure recomputed disposable income monthly income monthly expense sec_1 dollar_figure food clothing misc housing utils transportation-- ownership cost transportation-- operating cost out-of-pocket health care taxes life_insurance union dues student_loan dollar_figure big_number big_number total expenses big_number monthly disposable income big_number using a lower figure for mr ramdas’s monthly income results in his portion of the total household_income being lowered from to as a result any expense that was originally prorated on an share--ie food clothing misc housing utilities and out-of-pocket medical expenses--is now allowed on the basis of a share although it is likely that mr ramdas’s taxes will decrease as his income does we will not attempt to recompute mr ramdas’s new tax_liability we note that leaving this figure as is works in mr ramdas’s favor if mr ramdas could pay dollar_figure per month towards his income_tax liabilities over months his future income potential would be dollar_figure ie dollar_figure time sec_120 months this total is less than the total the oic unit determined dollar_figure but is still much more than the dollar_figure that mr ramdas proposed to pay in his oic it is possible to bend over backwards even further for mr ramdas in date after the oic unit had completed its analysis but before appeals had rejected the oic the irm was modified the new provision irm pt a date provided that in the case of a lump-sum offer where the offer is to be paid in five months or less as mr ramdas’s oic was future income potential should be projected over months not if we take into account this change then mr ramdas’s future income potential would be even less--ie dollar_figure dollar_figure time sec_48 months --but still much greater than the dollar_figure he proposed to pay thus even assuming in mr ramdas’s favor all the facts that might be disputed by taking into account as equity in assets only the amount to which he agreed dollar_figure and the lower amount for future income potential dollar_figure on the basis of his income figures and the amended irm even then mr ramdas’s rcp would be dollar_figure an amount sufficient to fully pay his outstanding income_tax liabilities of dollar_figure as a result appeals did not err in refusing to accept mr ramdas’s oic based on doubt as to collectibility effective tax_administration as an alternative to considering his oic on the basis of doubt as to collectibility mr ramdas asked appeals to consider his oic on the basis of a claim of effective tax_administration eta regulations adopted pursuant to sec_7122 set forth guidelines for evaluating offers to promote eta under c f_r sec_301_7122-1 proced admin regs eta offers may be accepted where collection in full could be achieved but would cause economic hardship economic hardship exists only in certain instances the levy should be released when it is creating an economic hardship due to the financial condition of an individual taxpayer this condition applies if satisfaction of the levy in whole or in part will cause an individual taxpayer to be unable to pay his or her reasonable basic living_expenses the determination of a reasonable amount for basic living_expenses will be made by the director and will vary according to the unique circumstances of the individual taxpayer unique circumstances however do not include the maintenance of an affluent or luxurious standard of living sec_301_6343-1 proced admin regs thus mr ramdas’s entitlement to an oic based on eta depended on whether he was able to pay reasonable basic living_expenses see id the appeals officer in determining mr ramdas’s reasonable collection potential determined that he could fully pay his basic living_expenses each month see part ii a b above on his form mr ramdas indicated that his losing real_property to foreclosure was the reason for requesting an oic based on eta that is the hardship he feared he would suffer from paying his taxes would be the loss of his investments however mr ramdas’s concern in not being able to retain several rental properties hardly rises to the level of hardship of not being able to pay basic living_expenses in so concluding the appeals officer determined that mr ramdas had made no showing of hardship and we cannot say that this conclusion was arbitrary or unreasonable acceptance or rejection of a compromise is within the secretary’s discretion sec_301_7122-1 proced admin regs and we find no abuse_of_discretion in the appeals officer’s determination that mr ramdas was not eligible for an oic based on eta b the irs’s non-acceptance of an ia in his petition mr ramdas argued that he should have been allowed to enter into an ia once his oic had been rejected however while mr ramdas did check a box on his form indicating that he desired an ia he never actually proposed to appeals any specific payment amounts or installment schedule either formally on a form 433-d installment_agreement or informally as a result we cannot find that mr ramdas proposed an ia for consideration and it is not an abuse_of_discretion for an appeals officer to sustain a levy and not consider an ia when the taxpayer has proposed none 124_tc_69 c failure to abate mr ramdas’s penalties on his form mr ramdas requested an abatement of penalties on the record before us it is unclear which penalties mr ramdas was challenging--the accuracy-related_penalty under sec_6662 that had been included on his notice_of_deficiency or the failure-to-pay penalty under sec_6651 that accrued thereafter as a result we will address both the sec_6662 accuracy-related_penalty mr ramdas’s accuracy-related_penalty under sec_6662 was assessed on date following the examination of his income_tax return the commissioner asserts that it issued to mr ramdas the requisite statutory_notice_of_deficiency following that examination and that he failed to file a deficiency case in this court mr ramdas has not disputed the commissioner’s assertion now he seeks to challenge the penalty in this cdp case the amount mr ramdas owed for failure to pay an amount not shown but required to be shown on a return within days of notice_and_demand sec_6651 is referred to in that provision as an addition_to_tax however since the levy notice refers to the failure-to-pay addition under sec_6651 as a penalty we will assume mr ramdas could have been requesting the abatement of this penalty when he filed his form a taxpayer cannot challenge the underlying liability in a cdp hearing if he received a notice_of_deficiency sec_6330 and a challenge to the amount of an assessed penalty constitutes a challenge to the underlying liability olesen v commissioner tcmemo_2009_307 citing 122_tc_1 since mr ramdas received a deficiency_notice and therefore had a prior opportunity to challenge his liability for the accuracy-related_penalty under sec_6662 he may not do so in this case as a result appeals did not err in refusing to consider mr ramdas’s abatement claim as it related to the sec_6662 penalty the sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax in the case of a failure to pay a tax required to be shown on a return which was not so shown within days after the date of the irs’s notice_and_demand letter because mr ramdas failed to pay his assessed deficiency ie the tax required to be shown on his return which was not so shown within days of notice_and_demand he was held liable for an addition_to_tax under sec_6651 that addition_to_tax accrues only after notice_and_demand and notice_and_demand can be made only after assessment see sec_6303 thus by its nature the sec_6651 addition is not determined on a notice_of_deficiency ie a notice proposing to assess tax not yet assessed and if mr ramdas had filed a deficiency_suit the sec_6651 addition would not have started to accrue until after that suit was concluded and the tax was actually assessed as a result notwithstanding his receipt of a notice_of_deficiency for mr ramdas has not had a prior opportunity to dispute the sec_6651 addition and he was entitled to challenge it during the cdp hearing see burke v commissioner tcmemo_2009_282 nonetheless it was incumbent upon mr ramdas to specifically raise any abatement claim related to the sec_6651 addition in his cdp hearing he did not at best mr ramdas made the vague statement in his form that taxpayer requests penalty abatement as he believes he has reasonable_cause otherwise the administrative record and the filings in this case are devoid of any evidence showing that mr ramdas’s attorney specifically raised the issue of abatement of the sec_6651 addition either in the cdp hearing or in this a petition commencing a cdp case in this court must contain c lear and concise assignments of each and every error which the petitioner alleges to have been committed in the notice_of_determination any issue not raised in the assignments of error shall be deemed to be conceded rule b mr ramdas’s petition did not clearly or concisely raise failure to abate the sec_6651 addition and we find that he has conceded that issue because of lack of specificity in his petition proceeding raising the issue was the duty_of mr ramdas and his attorney and appeals did not abuse its discretion by declining to raise this argument sua sponte we cannot review appeals’ determination on the basis of an issue that was never raised before or considered by appeals see 118_tc_488 holding that issues not raised at the administrative level may not be reviewed by this court we therefore do not overturn appeals’ determination on the basis of its non-ruling on the sec_6651 addition_to_tax that mr ramdas never raised before appeals d hardship mr ramdas’s request for a cdp hearing also alleged that the levy would be a hardship and a burden we consider this contention as a challenge to appeals’ determination that the levy would not be more intrusive than necessary for purposes of sec_6330 when balancing the irs’s need for collection it was incumbent upon mr ramdas to follow up that general allegation with further information and actually prove the harm of the levy before appeals but he did not do so the only specific harm mr ramdas alleged before appeals was the loss of property due to foreclosure we find that argument to be unconvincing for several reasons first mr ramdas asserted before appeals that the mortgage loans securing of hi sec_12 properties had already been foreclosed or were in the process of foreclosure the proposed levy would not further harm mr ramdas in that respect second in addition to his primary residence mr ramdas had three other properties that he wanted to retain conscientious taxpayers would object--and the system would suffer--if a taxpayer with overdue taxes could effectively obtain forgiveness of his liability just because he has several pieces of real_estate he wants to retain for himself rather than use to pay his tax obligations to the irs lastly mr ramdas has sufficient income to provide for his basic living_expenses as we determined above so no hardship is demonstrated that would render the levy more intrusive than necessary in any event there is no evidence that mr ramdas’s attorney ever addressed this issue before appeals as a result we cannot consider this argument for the first time here see magana v commissioner t c pincite furthermore since this issue was not stated in mr ramdas’s petition we hold that the contention even if it had been properly raised in the course of the cdp hearing has been conceded or abandoned in this litigation see rule b busche v commissioner tcmemo_2011_285 e closing mr ramdas’s case in his petition mr ramdas asserts that the irs appeals improperly closed his case the contention is without merit on the basis of our review of the record we find the following timeline related to mr ramdas’s cdp hearing mr ramdas timely requested his cdp hearing in date on his form he raised various issues eg oic ia penalty abatement and hardship after having his case reassigned to a local office for a face-to-face hearing mr ramdas’s attorney requested a later hearing date mr ramdas’s face- to-face cdp hearing occurred in date at that hearing mr ramdas’s attorney submitted mr ramdas’s financial information on a form 433-a with some but not all of the required substantiation and submitted an oic at that hearing mr ramdas’s attorney did not raise or discuss the other issues raised on his form the appeals officer requested that mr ramdas provide additional information regarding his income and assets and forwarded his oic to the oic unit for consideration in date the oic unit issued its recommendation that mr ramdas’s oic be rejected because he could fully pay his liabilities in date mr ramdas’s attorney met with the appeals officer again to further discuss the proposed oic at this second face-to-face meeting mr ramdas’s attorney again did not raise or discuss the other issues raised in his form nor did she provide the additional information that had been previously requested in date mr ramdas provided the appeals officer with some but not all of the additional information requested six months later in date the appeals officer issued a notice_of_determination rejecting mr ramdas’s oic and determining to sustain the proposed levy we find no defects in the cdp hearing process or the issuance of the notice_of_determination the appeals officer properly recounts his verification as required by sec_6330 furthermore in accordance with sec_6330 the appeals officer considered and rejected mr ramdas’s oic--the only collection alternative he proposed to the extent the issue of the underlying liability was raised in mr ramdas’s form in the form of a request for penalty abatement the appeals officer considered this in compliance with sec_6330 and last the appeals officer considered mr ramdas’s argument of undue burden when balancing the need for collection as required by sec_6330 we can find no issue raised by mr ramdas that was not considered and addressed by the appeals officer appeals did not abuse its discretion in closing mr ramdas’s cdp hearing and issuing him a notice_of_determination conclusion the irs’s office of appeals did not abuse its discretion in denying mr ramdas’s oic and sustaining the proposed levy to collect his unpaid income_tax for as a result respondent’s motion for summary_judgment will be granted an appropriate order and decision will be entered
